Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        14-DEC-2021
                                                        08:55 AM
                                                        Dkt. 7 ODAC
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       DWIGHT J. VICENTE,
            Petitioner/Claimant-Appellant/Appellant,

                                vs.

                 HILO MEDICAL INVESTORS, LTD.,
             Respondent/Employer-Appellee/Appellee,

                                and

      AMERICAN HOME ASSURANCE COMPANY/AIG CLAIMS SERVICES,
         Respondent/Insurance Carrier-Appellee/Appellee,

                                and

                   JOHN MULLEN & COMPANY, INC.,
        Respondent/Insurance Adjuster-Appellee/Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CASE NO. AB 2015-259(H)(S);
                       DCD NO. 1-87-00882)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner Dwight J. Vicente’s application for writ of

certiorari, filed on November 24, 2021, is hereby rejected.

          DATED:   Honolulu, Hawai#i, December 14, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins